Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
	Claim 1 is objected to.  Applicants claims contain a number of minor grammatical errors and inconsistencies.  The limitation “were mixed and reacted to get” which appears in each of steps (1), (2), and (3) would be better phrased if amended to --are mixed and reacted to afford--.   Additionally, the limitation “alkane chloride” as recited in each of steps (2) and (4) should be amended to --an alkane chloride-- since alkane chloride refers to a class of materials and not just one compound.  Further, step (4) of claim 1 should be amended to --(4) mixing the linear chain-extended polydimethylsiloxane, the multi-amino terminated hyperbranched polysiloxane, the disulfide-containing diisocyanate, and an alkane chloride, followed by pouring the mixture into a mold, followed by drying, to afford a scrollable and foldable transparent polysiloxane film--.  
	Claim 2 is objected to.  The limitation “polysiloxane film were brought into contact and maintained at 100 to 140 °C for 0.5 to 2 h to fulfill their self-healing process” would be better if amended to --polysiloxane film are brought into contact and maintained at 100 to 140 °C for 0.5 to 2 h to undergo a self-healing process--.  Additionally, the same suggestions made in steps (1)-(4) in claim 1 above apply to steps (1)-(4) of claim 2.  
	Claims 3 and 11 are objected to.  The limitation “the alcohol solvent is methanol…isobutanol, or any combination thereof” as recited in each of claims 3 and 11 should be amended to --the alcohol solvent is selected from the group consisting of methanol…isobutanol, and any combinations thereof--.  The limitation “the alkane chloride is dichloromethane, trichloromethane, 1,2-dichloroethane, or any combination thereof” as recited in each of claims 3 and 11 should be amended to --the alkane chloride is selected from the group consisting of dichloromethane, trichloromethane, 1,2-dichloroethane, and any combinations thereof--.  As described in the 112(b) rejection below, the limitation “the diisocyanate is diisocyanate compounds or any derivative prepared from diisocyanate compounds; the diisocyanate compounds is 2,4-tolylene diisocyanate (TDI)…4-methylcyclohexyl diisocyanate (HTDI), or any combination thereof” as recited in each of claims 3 and 11 should be amended to --the diisocyanate is selected form the group consisting of 2,4-tolylene diisocyanate (TDI)…4-methylcyclohexyl diisocyanate (HTDI), and any combination or derivative thereof--.  These proposed amendments are so that claims 3 and 11 employ the use of proper Markush claim language.
	Claims 4 and 12 are objected to.  The limitation “Step (1) of is 100” as recited in line 2 of each of claims 4 and 12 should be amended to --Step (1) is 100--.
Claim 10 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  More specifically, claim 9 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  The preamble of claim 9 is directed to a method of using multi-amino terminated hyperbranched polysiloxane, disulfide-containing diisocyanate, and linear chain-extended polydimethylsiloxane to prepare a scrollable and foldable transparent polysiloxane film.  The active method steps in claim 3 are preparing each of the multi-amino terminated hyperbranched polydimethylsiloxane, the disulfide-containing diisocyanate, and the linear chain extended polydimethylsiloxane.  However, the act of preparing each of these three ingredients does not on its face afford a scrollable and foldable transparent film as required by the preamble.  See MPEP § 2172.01.  The Examiner believes that claims 9 and 10 taken together are a substantial duplicate of claim 1, and should simply be canceled to overcome this rejection and the claim objection of claim 10 above.

Allowable Subject Matter

Notwithstanding the claim objections raised above, claims 1-8 and 11-14 are allowed.  The closest prior art reference is believed to be Wu et al. ["Heat‐triggered poly(siloxane‐urethane)s based on disulfide bonds for self‐healing application" Journal of Applied Polymer Science 135.31 (2018): 46532].  Figure 1 of Wu et al. teaches the preparation of a self-healing poly(siloxane-urethane) in which a diisocyanate and an amino-terminated polydimethylsiloxane are reacted to afford a diisocyanate-terminated polydimethylsiloxane, to which is added 2-hydroxyethyl disulfide and the diisocyanate-terminated polydimethylsiloxane and 2-hydroxyethyl disulfide are reacted to afford the poly(siloxane-urethane).  The products taught by Wu et al. are self-healable with figure 5 showing the conversion of a broken film of said product to a self-healed product.  Figure 7 of Wu et al. shows a dog bone molded article which is cut, then subjected to a self-healing process in which the two cut ends are physically brought together and subject to a heating step.  Despite the similarities in the end uses and some of the materials employed by Wu et al., Wu et al. cannot be relied upon in any prior art rejection since it does not teach or suggest Applicants specific process, which includes a hyperbranched 3-aminopropyltriethoxysilane.  The prior art does not provide any reasonable teaching, suggestion, or motivation to add the hyperbranched 3-aminopropyltriethoxysilane taught in step (1) of Applicants claims to the materials taught by Wu et al.  Another related prior art reference is Chen et al. (CN-105482065).  Chen et al. teaches a self-healing polyurethane material which relies on a disulfide linkage, however, the materials used to prepare the polyurethane resin do not include a hyperbranched polysiloxane prepared from 3-aminopropyltriethoxysilane and they do not include any materials derived from a diamino-terminated polydimethylsiloxane as required by Applicants independent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766